Citation Nr: 9920355	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  91-43 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 
60 percent for gastric ulcer disease with a subtotal 
gastrectomy and psychophysiologic gastrointestinal reaction.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February to October 1943.  
These matters come to the Board of Veterans' Appeals (Board) 
from a March 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a total disability rating based on 
individual unemployability.  The veteran perfected an appeal 
of that decision.

The veteran's case was previously before the Board in October 
1992, at which time the Board granted entitlement to service 
connection for a depressive neurosis as secondary to the 
service-connected gastrointestinal disorder, and remanded the 
issue of entitlement to a total disability rating based on 
individual unemployability.  On remand, in a December 1992 
rating decision the RO assigned a 10 percent disability 
rating for the psychiatric disorder, and continued the denial 
of a total disability rating based on individual 
unemployability.  The case was then returned to the Board.

In a September 1993 informal hearing presentation the 
veteran's representative raised the issues of entitlement to 
service connection for diverticulitis and an increased rating 
for the gastrointestinal disorder.  As these issues were 
inextricably intertwined with the issue of a total disability 
rating, in March 1994 the Board again remanded the case to 
the RO for development and adjudication of the newly-raised 
issues.  In a May 1995 rating decision the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for 
diverticulitis, which had been denied by the RO in May 1987, 
and denied an increased rating for the gastrointestinal 
disorder.  In May 1995 the veteran submitted a notice of 
disagreement with the denial of an increased rating.  
Although the veteran did not appeal the May 1995 denial of 
service connection for diverticulitis, the RO included the 
issues of service connection for diverticulitis and an 
increased rating for the gastrointestinal disorder in 
subsequent supplemental statements of the case.  The veteran 
did not, however, file a substantive appeal in reference to 
the May 1995 denial of an increased rating.

In an August 1996 rating decision the RO confirmed the 
denials of service connection for diverticulitis and an 
increased rating for the gastrointestinal disorder, and also 
denied entitlement to a disability rating in excess of 
10 percent for depressive neurosis.  In a November 1996 
statement the veteran's representative included as issues on 
appeal the increased rating for the gastrointestinal disorder 
and whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
diverticulitis.  In the informal hearing presentation 
submitted by the veteran's representative to the Board in 
January 1997, the representative also included as issues on 
appeal an increased rating for the gastrointestinal disorder, 
entitlement to a disability rating in excess of 10 percent 
for depressive neurosis, and service connection for 
diverticulitis.  The November 1996 statement can be 
considered a notice of disagreement with the August 1996 
decision in terms of the denial of an increased rating for 
the gastrointestinal disorder and service connection for 
diverticulitis.  The January 1997 statement constitutes a 
substantive appeal regarding the denial of an increased 
rating for the gastrointestinal disorder and service 
connection for diverticulitis, and a notice of disagreement 
with the denial of a disability rating in excess of 
10 percent for depressive neurosis.  38 U.S.C.A. § 7105 (West 
1991); Jones v. West, 12 Vet. App. 98 (1998); 38 C.F.R. 
§ 20.200 (1998).

The case again came before the Board in February 1997, at 
which time the Board again remanded the case.  The RO was 
asked to develop additional evidence relevant to the 
gastrointestinal disorder, the depressive neurosis, and 
diverticulitis, and to provide the veteran with a statement 
of the case pertaining to the two latter disabilities.  The 
veteran was provided a supplemental statement of the case in 
May 1998 that included the issues of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for diverticulitis, an 
increased rating for depressive neurosis, an increased rating 
for the gastrointestinal disorder, and a total disability 
rating.

In a May 1998 substantive appeal the veteran stated that he 
was only appealing the denial of an increased rating for the 
gastrointestinal disorder, including a total disability 
rating based on individual unemployability.  He asked that 
his claim for a total disability rating be based only on the 
service-connected gastrointestinal disorder.  The Board finds 
that the veteran's May 1998 statement constitutes a 
withdrawal of the issues pertaining to an increased rating 
for depressive neurosis and service connection for 
diverticulitis, and that the only issues remaining in 
contention are those shown on the title page.  See Hamilton 
v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) (an appeal ceases to be valid if 
withdrawn); 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The gastric ulcer disease with a subtotal gastrectomy and 
psychophysiologic gastrointestinal reaction is manifested by 
a marginal ulcer with continuous pain that is unrelieved by 
standard ulcer therapy, periodic vomiting, recurring melena 
and hematemesis, and weight loss, which render the veteran 
totally incapacitated.



CONCLUSION OF LAW

The criteria for a 100 percent disability rating for gastric 
ulcer disease with a subtotal gastrectomy and 
psychophysiologic gastrointestinal reaction are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.110, 4.112, 4.114, Diagnostic Code 7306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
hospitalized for the treatment of a chronic duodenal ulcer in 
August 1943, which resulted in his separation from service 
based on that disability.  In a December 1943 rating decision 
service connection was granted for a chronic duodenal ulcer 
and a 10 percent rating was assigned.

The report of a December 1944 VA examination shows that the 
veteran was 73 inches tall and that he weighed 152 pounds.  
His general appearance and nutrition level were described as 
good.  An X-ray study failed to reveal any evidence of a 
peptic ulcer, and in a December 1944 rating decision the 
disability rating was reduced from 10 to zero percent.

Private treatment records indicate that the veteran underwent 
surgery in January 1951 for a perforated ulcer, and that he 
continued to experience epigastric pain following the 
surgery.  In an April 1951 rating decision the disability 
rating was increased from zero to 20 percent.

VA treatment records show that the veteran continued to 
receive regular treatment for his gastrointestinal symptoms, 
consisting of epigastric pain, nausea, and vomiting, 
including several hospitalizations.  A July 1956 VA 
examination shows that he weighed 190 pounds.  An X-ray study 
revealed evidence of a deformed duodenal bulb from a previous 
ulcer, but no active ulcer, and in an August 1956 rating 
decision the disability rating was reduced from 20 to 
10 percent.

Private treatment records indicate that in February 1959 he 
underwent a subtotal gastric resection due to a duodenal 
ulcer, partial obstruction, and intractability.  An old 
ulcer, previously ruptured and sutured, was found in the 
duodenum, which was causing the obstruction.  A VA 
examination in April 1959 showed that he weighed 190 pounds, 
and that he was functioning normally with the subtotal 
gastrectomy.  In a May 1959 rating decision the disability 
rating was increased from 10 to 100 percent for the period of 
his hospitalization and convalescence, and reduced to 
40 percent effective in April 1959.

The 40 percent rating remained in effect until November 1972.  
The report of an April 1971 VA medical examination indicates 
that the veteran complained of being weak and nervous, 
experiencing nausea and vomiting, and passing dark red blood 
in his stools.  He reported having nausea, nervousness, and 
profuse sweating after every meal, and that he took a great 
deal of medication for neck and low back pain that caused him 
to vomit.  He weighed 160 pounds at the time of the 
examination, and he was found to be anemic due to the 
gastrointestinal disorder.  His private physician provided a 
medical report indicating that the subtotal gastrectomy had 
resulted in severe, chronic dumping syndrome.  

A VA psychiatric examination in May 1971 resulted in a 
diagnosis of psychophysiologic gastrointestinal reaction with 
mild anxiety, and as a result of an additional psychiatric 
examination in October 1972 he was found to have chronic 
anxiety and depressive neuroses.  In a November 1972 rating 
decision the description of the service-connected disability 
was changed to a psychophysiologic gastrointestinal reaction 
following subtotal gastrectomy, and the disability rating was 
increased from 40 to 50 percent under Diagnostic Codes 9502 
and 7308.  38 C.F.R. § 4.114 (1972).

VA treatment records and examination reports show that the 
veteran continued to receive treatment for his 
gastrointestinal symptoms, with weight fluctuations up to 
20 pounds, as well as anxiety, depression, and chronic neck 
and low back pain with sciatica.  He reported being 
unemployed since 1970, at which time he had undergone a 
cervical laminectomy.  An esophagogastroduodenoscopy (EGD) in 
August 1986 revealed two ulcers over the anastomosis, which a 
VA examiner characterized as severe gastric ulcer disease.  
In a September 1986 rating decision the rating was increased 
from 50 to 60 percent.

In August 1990 the veteran claimed entitlement to a total 
disability rating based on individual unemployability.  In 
his application he stated that he had not worked since 
September 1970 due to disability, that he completed ten years 
of schooling, and that he had no additional education or 
training.  The VA and private treatment records show that he 
was employed as a sheet metal worker by an aircraft 
manufacturer until 1970.

An April 1988 VA treatment record shows that he weighed 
165 pounds, and that he was prescribed medication for his 
gastrointestinal symptoms.  He complained of indigestion and 
vomiting blood several times a week, and an X-ray study 
showed several ulcerations at the area of the anastomosis.  A 
May 1988 nutrition note indicates that at 163 pounds he was 
at 87 percent of his standard weight.  In May 1988 the 
veteran reported that he required the intermittent use of a 
walker due to back pain and right lower extremity weakness, 
and that he was unable to stoop, lift, or bend.

A November 1989 treatment record shows that he received 
regular steroid injections in his back due to severe pain, 
and that he vomited once or twice a week due to dietary 
indiscretions.  He also complained of stomach pain, which was 
relieved with antacids.  In June 1990 he complained of an 
increase in nausea and vomiting, weight loss, and occasional 
diarrhea that were relieved by Mylanta.  He also reported 
having had an episode of melena and hematemesis six weeks 
previously, but none since.  An X-ray study at that time 
showed stenosis of the efferent bowel loop created by the 
gastrectomy surgery, but no ulcers were found.

A July 1990 treatment note shows that his weight had 
decreased from 162 to 141 pounds.  The X-ray study was found 
to represent a stricture of the efferent bowel loop, which 
was dilated during an EGD in August 1990.  In August 1990 he 
was also found to have an 8-10 centimeter ulcer in the distal 
stomach near the anastomosis of the efferent limb, and he 
complained of vomiting green bile two or three times a week 
after meals.  He also complained of a 15 pound weight loss 
over the previous nine months due to not being able to eat, 
and his medication was changed.  An additional EGD in October 
1990 showed that he had an anastomotic ulcer near the 
afferent limb.

In a June 1991 report the veteran's private physician 
provided the opinion that he was totally disabled due to 
severe degenerative disc disease, for which he had recently 
undergone surgery.

During an August 1991 hearing the veteran testified that he 
had no health problems other than his service-connected 
gastrointestinal disorder.  He also testified that he had to 
watch what he ate, and that he sometimes vomited blood.  He 
stated that he finished the ninth grade in school, and that 
his normal occupation was a sheet metal worker.  He denied 
having received any type of training.  He also stated that he 
did not drive due to dizziness and problems with his eyes, 
and that he had to quit work in 1970 due to surgery.  He 
reported having undergone back surgery earlier in 1991.

In conjunction with a November 1992 VA psychiatric 
examination the veteran reported being unable to work since 
1970 due to the pain and suffering he experienced due to his 
stomach problems.  He reported having three active ulcers, 
and the examiner found that he was obsessed with the chronic 
pain caused by his ulcers, which created psychological 
stress.  The psychological stress in turn intensified his 
symptoms.  As the result of the examination the examiner 
provided diagnoses of chronic stomach trouble and chronic 
stress reaction related to the stomach condition.

The report of a November 1992 VA medical examination shows 
that the veteran reported being unable to work since 1970 due 
to his stomach symptoms.  He made no reference to any 
cervical or lumbar spine disability.  He complained of having 
to get up every night to take medication due to nausea and 
vomiting.  He stated that he vomited during the day if he ate 
too much.  He had to maintain a strict diet and eat several 
small meals each day.  He reported having constant, burning 
abdominal discomfort, and that he consumed as much as a 
bottle of Mylanta each day.  He also reported having frequent 
diarrhea and occasional constipation.  He stated that he felt 
weak and tired easily, and that he sometimes felt dizzy and 
light-headed with a change of position.

Examination revealed diffuse abdominal tenderness, but no 
palpable masses.  He weighed 155 pounds, with a maximum 
reported weight of 165 pounds.  The examiner found that he 
was not clinically anemic.  The examiner provided diagnoses 
of post-gastrectomy syndrome, suspected pernicious anemia, 
and recurrent, probably marginal, ulcers.

In a January 1993 notation and a December 1993 medical report 
the veteran's private physician provided the opinion that he 
was totally disabled due to peptic ulcer disease with 
chronic, recurrent peptic ulcers with multiple episodes of 
bleeding.

A February 1994 VA X-ray study revealed marked degenerative 
changes in the lumbar spine, with a laminectomy having been 
performed from L2 to the sacrum.

The report of a May 1994 VA medical examination indicates 
that the veteran reported having lost 19 pounds in the 
previous year, and vomiting three to five times a week.  His 
subjective complaints consisted of heartburn and having no 
strength.  On examination his current weight was found to be 
157 pounds, and he was not anemic.  He had pain in the 
epigastrium and recurrent hematemesis and melena.  Each 
episode of gastrointestinal symptoms lasted three to four 
days, and occurred 36 times a year.  The examiner provided a 
diagnosis of marginal ulcer following a gastrectomy with 
possible reflux biliary gastritis.

VA treatment records beginning in June 1994 show that in 
addition to peptic ulcer disease, the veteran has gastro-
esophageal reflux disease, with chronic esophageal 
inflammation.  He also continued to complain of chronic 
epigastric pain, nausea, vomiting, and constipation.  An X-
ray study in June 1994 showed a shallow distal esophageal 
stricture with multiple episodes of spontaneous 
gastroesophageal reflux, and an EGD in June 1994 also 
revealed the presence of gastric erosions and an anastomotic 
ulcer.  The VA treatment records show that he received B12 
vitamins, as well as a nutritional supplement.

December 1994 treatment records indicate that the veteran has 
moderately severe back pain due to degenerative joint and 
disc disease that was treated with numerous surgeries, nerve 
blocks, and high-dose narcotic drugs, without relief.  He was 
taking large amounts of Motrin for the back pain, which he 
had been instructed to discontinue due to aggravation of his 
ulcer disease.  He was noted to have mid-epigastric pain with 
severe anxiety, for which he had been prescribed medication.

In May 1995 he was noted to have a history of esophageal 
strictures, which had been dilated, and a gastrectomy due to 
peptic ulcer disease.  He complained of dysphagia, occasional 
regurgitation, and a 10-15 pound weight loss, and reported 
that he drank "gallons" of Mylanta.  He refused any 
additional esophageal dilations, and his medication was 
changed from Zantac to Prilosec.  He was found to weigh 
143 pounds.  Later in May 1995 he complained of worsening 
epigastric pain, tarry stools, and some melena.  He also 
complained of nausea, vomiting, constipation, and dizziness.

The records of medical treatment provided by the veteran's 
private physician show that in July 1989 he was applying for 
total disability benefits from a private insurer due to 
degenerative disc disease of the lumbar spine, scoliosis of 
the lumbar spine, and chronic back pain.  The physician 
stated that it was unlikely that the veteran would ever be 
able to return to work.  The records show that the veteran 
received ongoing treatment for chronic low back pain, 
including medication and numerous steroid injections.

The private treatment records also show that the veteran 
received ongoing treatment for chronic epigastric pain.  On 
several occasions in 1992 the physician noted that his 
gastrointestinal symptoms were controlled well with Prilosec, 
and his only complaints pertained to his back, but in 
December 1992 he again complained of stomach problems.  In 
May and July 1993 the physician noted that he was chronically 
depressed, and additional medication was provided.  In August 
1993 the peptic ulcer disease was shown to be quiescent.

An October 1996 VA treatment record indicates that the 
veteran, with a history of peptic ulcer disease and 
esophageal strictures, was last seen in May 1995, and that he 
complained of chronic epigastric pain, primarily after 
eating, that was relieved with Mylanta.  He reported having 
occasional hematemesis and maroon colored stools, but no 
melena.  The October 1996 treatment record references the EGD 
conducted in June 1994, which the treating physician 
interpreted as showing no evidence of an ulcer.  The veteran 
refused to have another EGD for evaluation of the pain, and 
his medication was increased.

A January 1997 private medical report indicates that the 
veteran had hypertensive vascular disease, a recent stroke, 
chronic obstructive lung disease, and diffuse generalized 
arthritis.  In a March 1997 report his private physician 
stated that he was totally disabled due to a chronic back 
disorder, as well as chronic peptic ulcer disease.  VA 
treatment records show that he received outpatient treatment 
from the Mental Health Clinic on a regular basis for anxiety 
and depression, which were related to his physical ailments.

A July 1997 VA treatment record shows that the veteran 
reported having lost 10 pounds per year for the previous six 
years due to his ulcer disease, with nausea, vomiting, and 
constipation.  He stated that he had abdominal pain all the 
time, which was helped by Maalox.  He said that his appetite 
changed over the previous two to three months, in that he 
could not eat anything.  In October 1997 he reported that his 
stomach hurt all the time, but he again refused an EGD for 
evaluation of an esophageal stricture.  His weight at that 
time was 152 pounds.  He again complained of dysphagia in 
February and June 1998.  He also complained of abdominal pain 
that was relieved with antacids, and occasional nausea and 
vomiting that was related to what he ate.  The examiner also 
noted that he had constipation and anorexia.

The veteran was provided a VA psychiatric examination in 
December 1997, as the result of which the examiner provided a 
diagnosis of chronic adjustment disorder, mild, related to 
stomach problems.

In a June 1998 substantive appeal the veteran stated that he 
had been granted a 100 percent disability rating for his 
stomach disorder in 1959, but that he had "turned it back to 
VA" when he returned to work.  He also stated that he was 
filing to get the 100 percent rating reinstated.

II.  Laws and Regulations

The Board finds that the veteran's claims are well grounded 
within the meaning of the statutes and judicial construction 
and that VA has a duty, therefore, to assist him in the 
development of the facts pertinent to the claims.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The relevant evidence 
pertaining to the issues consists of VA and private treatment 
records, the reports of VA examinations in November 1992, May 
1994, and December 1997, and the veteran's statements and 
testimony.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The term "peptic ulcer" is not sufficiently specific for 
rating purposes; manifest differences in ulcers of the 
stomach or duodenum in comparison with those at an 
anastomotic stoma are sufficiently recognized to warrant two 
separate graduated descriptions.  In evaluating the ulcer, 
care should be taken that the findings adequately identify 
the particular location.  38 C.F.R. § 4.110.

In evaluating disorders of the digestive system, weight loss 
becomes important where there is appreciable loss which is 
sustained over a period of time.  In evaluating weight loss, 
consideration will be given not only to standard age, height, 
and weight tables, but also to the particular individual's 
predominant weight pattern as shown in the records.  
38 C.F.R. § 4.112.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Diagnostic Code 7306 for a marginal (gastrojejunal) ulcer 
provides a 100 percent disability rating if the 
manifestations of the disorder are pronounced, with periodic 
or continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss, totally incapacitating.  A 60 percent rating 
applies if the manifestations are severe, as shown by those 
for a pronounced disorder, but less pronounced and less 
continuous symptoms with definite impairment of health.  The 
disorder is rated as 40 percent disabling if moderately 
severe, with intercurrent episodes of abdominal pain at least 
once a month partially or completely relieved by ulcer 
therapy, mild and transient episodes of vomiting or melena.  
38 C.F.R. § 4.114.

Diagnostic Code 7308 for postgastrectomy syndrome provides a 
maximum 60 percent evaluation if the disorder is severe, 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  A 40 percent evaluation 
applies if the disorder is moderate, with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  38 C.F.R. § 4.114.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a). 

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the veteran is entitled to a 100 percent schedular disability 
rating for the gastrointestinal disorder.  The evidence shows 
that the disorder is manifested by recurrent marginal ulcers, 
which were initially diagnosed in August 1986, and that the 
symptoms of the disorder include continuous pain that is 
unrelieved by standard ulcer therapy, periodic vomiting, 
recurring melena and hematemesis, and significant, sustained 
weight loss.  In addition, the veteran's private physician 
has provided an opinion that the veteran is unemployable due 
to the symptoms of the service-connected gastrointestinal 
disorder, which is sufficient to show that the symptoms are 
totally incapacitating.

The Board notes that until May 1998 the gastrointestinal 
disorder was evaluated under Diagnostic Code 7308 for post-
gastrectomy syndrome.  In a May 1998 rating decision the RO 
evaluated the disorder under Diagnostic Code 7306 for a 
marginal ulcer, but maintained the 60 percent rating.  
Because the medical evidence shows that a marginal ulcer was 
diagnosed in August 1986, and the application of that code 
results in a higher rating, the Board finds that the disorder 
is appropriately rated under the diagnostic code for a 
marginal ulcer.  See Pernorio v. Derwinksi, 
2 Vet. App. 625, 629 (1992) (the Board must explain any 
inconsistencies with previously applied diagnostic codes).  

Although the veteran may also be unemployable due to 
nonservice-connected disabilities, that fact does not 
preclude a finding that he is unemployable based on the 
service-connected gastrointestinal disorder.  Pratt v. 
Derwinski, 3 Vet. App. 269 (1992).  In light of the opinion 
of the veteran's private physician that the gastrointestinal 
disorder has rendered him unemployable, and the absence of 
any evidence to the contrary, the Board finds that the 
evidence supports the 100 percent rating.

The Board also notes that in addition to peptic ulcer 
disease, the diagnosis of gastro-esophageal reflux disease 
has been rendered.  Reflux disease is evaluated under 
Diagnostic Code 7346 for hiatal hernia because the criteria 
for evaluating a hiatal hernia are identical to the 
manifestations of reflux disease.  38 C.F.R. § 4.20.  The 
regulation proscribes, however, separate disability ratings 
for reflux disease and peptic ulcer disease.  The 
manifestations of reflux disease, including epigastric pain, 
nausea, and vomiting, are, therefore, considered in the 
evaluation of the peptic ulcer disease.  38 C.F.R. § 4.114.

In light of the Board's grant of a 100 percent schedular 
disability rating, the Board finds that the claim of 
entitlement to a total disability rating based on individual 
unemployability is moot.  See Mintz v. Brown, 6 Vet. App. 277 
(1994) (the Board does not have jurisdiction to review a case 
if no benefit would accrue to the claimant).


ORDER

A 100 percent disability rating is granted for gastric ulcer 
disease with a subtotal gastrectomy and psychophysiologic 
gastrointestinal reaction, subject to the law and regulations 
pertaining to the payment of monetary benefits.




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

 

